Citation Nr: 0525666	
Decision Date: 09/20/05    Archive Date: 09/29/05

DOCKET NO.  03-18 669A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia



THE ISSUE

Entitlement to a waiver of recovery of an overpayment of VA 
compensation benefits in the amount of $66,608.80.



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

E. Ward, Associate Counsel



INTRODUCTION

The veteran served on active duty from November 1965 to 
October 1968 and from January 1971 to August 1982.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) Committee on 
Waivers and Compromises (Committee) in Roanoke, Virginia, 
that denied the veteran's request for a waiver of an 
overpayment in the amount of $66,606.80. The veteran 
perfected a timely appeal of this determination to the Board.

In letters received at the Board in May 2005 and June 2005, 
the veteran raised claims of entitlement to service 
connection for various conditions which are referred to the 
RO for appropriate action.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

Preliminarily, the veteran requested copies of documents in 
his claims folder, which were recently sent in June 2005. The 
veteran indicated in his communications that he wished to 
review his records prior to the Board's adjudication of his 
appeal, consistent with his due process rights to properly 
present his appeal. Since the documents have been sent, the 
RO should afford the veteran adequate opportunity for review 
and further argument in support of his claim.  Further, he 
has requested medical records which he has asserted are 
pertinent to his claim.  These records are apparently at a VA 
medical center.  He is instructed that he must contact 
medical center for those records, or he may seek the 
assistance of the RO in obtaining those records while the 
matter is undergoing remand development.

In his January 2001 Substantive Appeal, the veteran requested 
the opportunity to testify at a hearing conducted before a 
Member of the Board (now known as a Veterans Law Judge) at 
the local VA office. The RO acknowledged the veteran's 
request and in a March 2004 letter notified him that it was 
scheduled to take place in April 20, 2004. In an April 2004 
statement to the Board, the veteran requested postponement of 
the hearing until after receipt of a copy of his claims file 
and at such time as he could be transported to the hearing.  
It is indicted that the veteran is incarcerated at this time.  
Contact with the prison should be initiated to ascertain if 
there are facilities to transport the veteran to a personal 
hearing.  

Additional evidence was received in July 2003 that was not 
associated with the claims folder when the RO issued its May 
2003 statement of the case (SOC) addressing the issue on 
appeal. This evidence includes letters dated in December 1998 
and February 1999, in support of the veteran's claims that he 
notified VA of his incarceration, and a July 2003 statement 
from his father-in-law in support of the claim.  These 
letters were associated with the file in 2003, but do not 
appear to be in the record before the Board around the time 
they were dated.  It is noted that the appellant's claims 
file, for various reasons has been handled by the Baltimore, 
Washington, and Roanoke ROs.  All three ROs should be 
contacted to ascertain if there is a drop file that may 
contain additional information.

Applicable VA regulations require that pertinent evidence 
submitted by an appellant must be referred to the agency of 
original jurisdiction for review and preparation of a 
supplemental statement of the case (SSOC) unless the 
appellant waives this procedural right in writing. 38 C.F.R. 
§§ 19.37, 20.1304(c) (2004). A review of the claims folder 
does not indicate that any such waiver has been received. 
Therefore initial review by the RO is required prior to the 
Board considering this additional evidence.

In order to accord the veteran every consideration with 
respect to the present appeal, and to ensure that the veteran 
is provided with due process of law, the Board determines 
that it is again necessary to return the case to the RO for 
the following actions:



Accordingly, this case is REMANDED for the following actions:

1.	The RO should contact the prison wherein 
the appellant is currently incarcerated 
and ascertain whether there is a 
possibility that he could be transported 
to and from a personal hearing.  If so, 
appropriate arrangements should be made.  
If not, appellant is to be so informed 
and informed that after he and his 
representative make whatever written 
presentation they desire, a decision 
will be made based on the evidence of 
record.

2.	The AMC should contact all three RO's 
who have handled the appellant's claims 
file and ascertain whether there is a 
drop file or other auxiliary file that 
may exist with additional documents 
enclosed.  If so, it should be 
associated with the claims file.  If 
not, documentation to that effect should 
be associated with the claims file.

3.	Appellant is notified that if he desires 
specific records from a Medical Center 
he or his representative should seek the 
records from that medical center.  In 
the alternative, he may provide 
pertinent information concerning the 
records to the RO and they may seek the 
records for him.

4.	Thereafter. The RO should afford 
readjudication of the issue with 
consideration of all of the evidence of 
record. The Committee on Waivers and 
Compromises should readjudicate the 
veteran's request for waiver of recovery 
of the overpayment of $66,608.80.

5.	In the event the benefits sought are not 
granted, the veteran and his 
representative must be furnished a 
supplemental statement of the case 
(SSOC) and be given an opportunity to 
submit written or other argument in 
response thereto before the claims file 
is returned to the Board for further 
appellate consideration.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).


	                  
_________________________________________________
	MICHAEL D. LYON 
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).



